738 N.W.2d 707 (2007)
DAIMLERCHRYSLER CORPORATION, Petitioner-Appellee,
v.
STATE TAX COMMISSION and Department of Environmental Quality, Respondents-Appellees, and
City of Auburn Hills, Respondent-Appellant.
Ford Motor Company, Petitioner-Appellee,
v.
State Tax Commission and Department of Environmental Quality, Respondents-Appellees, and
City of Dearborn, Intervening Respondent-Appellant.
Ford Motor Company, Petitioner-Appellee,
v.
State Tax Commission and Department of Environmental Quality, Respondents-Appellants, and
City of Dearborn, Intervening Respondent-Appellee.
Detroit Diesel Corporation, Petitioner-Appellee, Cross-Appellant,
v.
State Tax Commission and Department of Environmental Quality, Respondents-Appellants, Cross-Appellees, and
Charter Township of Redford, Intervening Respondent-Appellee, Cross-Appellee.
Ford Motor Company, Petitioner-Appellee,
v.
State Tax Commission and Department of Environmental Quality, Respondents-Appellants.
Daimlerchrysler Corporation, Petitioner-Appellee,
v.
State Tax Commission and Department of Environmental Quality, Respondents-Appellants, and
Township of Sylvan, Respondent-Appellee.
Daimlerchrysler Corporation, Petitioner-Appellee,
v.
State Tax Commission and Department of Environmental Quality, Respondents-Appellants, and
City of Auburn Hills, Respondent-Appellee.
Docket Nos. 133394, 133396, 133400-133406. COA Nos. 262487, 262488, 262500, 263188, 264154, 265686, 267565.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the applications for leave to appeal the January 30, 2007 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are GRANTED.